Dismissed and Memorandum Opinion filed July 15, 2004








Dismissed and Memorandum Opinion filed July 15, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01304-CV
____________
 
FRESH COAT, INC.,
Appellant
 
V.
 
LIFE FORMS, INC., Appellee
 

 
On Appeal from the
55th District Court
Harris County, Texas
Trial Court Cause
No. 02-56152
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 18, 2003.
On July 7, 2004, appellant filed an unopposed motion to
dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 15, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.